DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 02/08/2022, in response to the rejection of claims 1-14 from the non-final office action (11/23/2021), by amending claims 1, 7-8, and 14 and adding new claims 21-22 is entered and will be addressed below.
	The examiner notices Applicants did not cite support for the amendment.
Election/Restriction
Claims 15-20 remains withdrawn from further consideration pursuant to 37 CFR § 1.142(b) as being drawn to the nonelected invention of Group II drawn to a deposition method.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “apertures 244”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretations
The “a first ring body formed from silicon (Si) and silicon carbide (SiC) as a major component thereof, wherein a bottom surface of the first ring body is bonded to and extends from an upper surface of one of the inner portion or outer portion of the gas distribution plate” of claims 1 and 8, the “bonded” includes at least by “threaded screws or bolts”, or by clamp, by adhesive, or by pressure for two dissimilar materials. Furthermore, the first ring body may include single crystal silicon, and “a gas distribution plate comprising an inner portion and an outer portion, the inner portion made from single crystal silicon (Si) and the outer portion made from one of single crystal Si …” can be the same material. An integrated single crystal silicon gas distribution plate and the first ring body is also considered as “bonded” during the showerhead manufacturing process.

It appear Applicants intend to claim “threaded screws or bolts” to facilitate “the gas distribution plate to be removed from the backing plate for replaces the gas distribution plate” ([0029], last sentence). However, nowhere the claims include or imply such this feature. If this is indeed the inventive concept of the application, the new examiner suggests Applicants to amend the claim accordingly to replace the very board term “bonded”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “formed from silicon (Si) and silicon carbide (SiC) as a major component thereof“ in each of claim 1 and 8 is not clear for at least three issues. First, it is not clear whether one of the components (Si or SiC) is major component or both Si and SiC have to be major components. Second, it is not clear at what level it is considered as major component? Is it majority of the whole first ring body? (Therefore, 50% or more). Or it is major compare to other minor components? (Therefore, say, 30% or more, as compare to many minor components each at less than 30%). Following the second issue, thirdly, does this portion of limitation may include any other component exceeding or equal to the Si or SiC major component?

Claims 1 and 8 will be examined inclusive all of the above interpretations.

Claim 6 and 13 have similar issue.

Dependent claims 2-7, 9-14, and 21-22 are also rejected under USC 112(b) at least due to dependency to rejected claims 1 and 8, respectively.

The examiner suggests to use “made from silicon (Si) or silicon carbide (SiC)” consistent with other portions of the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US 20080242085, hereafter ‘085).
‘085 teaches all limitations of:
Claim 1: Showerhead Electrodes And Showerhead Electrode Assemblies Having Low-particle Performance For Semiconductor Material Processing Apparatuses (title, the claimed “A showerhead assembly, comprising”):
 the showerhead electrode 24 includes a top electrode 40 attached to a bottom electrode 42 (Fig. 1, [0010]), The top electrode 40 and bottom electrode 42 can be composed of any suitable semiconductor material, such as single crystal silicon, polycrystalline silicon, SiC, SiN and the like ([0014], the bottom electrode 42 is the claimed “a gas distribution plate comprising an inner portion and an outer portion, the inner portion made from single crystal silicon (Si) and the outer portion made from one of single crystal Si or polysilicon (poly-Si)” note the boundary between the inner portion and the outer portion is not defined in the claim and is conceptually constructed portions; and the top electrode 40 is the claimed “a backing plate configured to connect to the gas distribution plate via the first ring body”),
 The gas manifold includes at least one plenum formed in the bottom surface 54 of the top electrode 40. In embodiments including more than one plenum, the plenums are in fluid communication with each other. In the embodiment, the gas manifold includes three plenums; namely, a first plenum 56, which is preferably centrally-located on the bottom surface 54, and a second plenum 58 and third plenum 60 radially spaced from the first plenum 56 … As shown in FIG. 2, the first plenum 56 has a circular shape, and the second plenum 58 and third plenum 60 are concentric annular channels ([0011], 2nd– 5th sentences. A plane on the top surface of the plenums 54, 58, 60, and annular concentric protrusions is formed. The innermost protrusion, as integral part of silicon or SiC, is the claimed “a first ring body formed from silicon (Si) and silicon carbide (SiC) as a major component thereof, wherein a bottom surface of the first ring body is bonded to and extends from an upper surface of one of the inner portion or outer portion of the gas distribution plate”, see claim interpretation of “bonded”).
  Claim 8: FIG. 1 depicts an exemplary embodiment of a capacitively-coupled plasma processing chamber 10 of a plasma processing apparatus for processing semiconductor material substrates … As shown, a showerhead electrode assembly 20 is arranged above a substrate support assembly 22 ([0009], the claimed “A process chamber, comprising: a showerhead assembly, comprising”):
the showerhead electrode 24 includes a top electrode 40 attached to a bottom electrode 42 (Fig. 1, [0010]), The top electrode 40 and bottom electrode 42 can be composed of any suitable semiconductor material, such as single crystal silicon, polycrystalline silicon, SiC, SiN and the like ([0014], the bottom electrode 42 is the claimed “a gas distribution plate comprising an inner portion and an outer portion, the inner portion made from single crystal silicon (Si) and the outer portion made from one of single crystal Si or polysilicon (poly-Si)” note the boundary between the inner portion and the outer portion is not defined in the claim and is conceptually constructed portions; and the top electrode 40 is the claimed “a backing plate configured to connect to the gas distribution plate via the first ring body”),
 The gas manifold includes at least one plenum formed in the bottom surface 54 of the top electrode 40. In embodiments including more than one plenum, the plenums are in fluid communication with each other. In the embodiment, the gas manifold includes three plenums; namely, a first plenum 56, which is preferably centrally-located on the bottom surface 54, and a second plenum 58 and third plenum 60 radially spaced from the first plenum 56 … As shown in FIG. 2, the first plenum 56 has a circular shape, and the second plenum 58 and third plenum 60 are concentric annular channels ([0011], 2nd– 5th sentences. A plane on the top surface of the plenums 54, 58, 60, and annular concentric protrusions is formed. The innermost protrusion, as integral part of silicon or SiC, is the claimed “a first ring body formed from silicon (Si) and silicon carbide (SiC) as a major component thereof, wherein a bottom surface of the first ring body is bonded to and extends from an upper surface of one of the inner portion or outer portion of the gas distribution plate”, see claim interpretation of “bonded”).
Claims 6 and 13: the second annular protrusions of the top electrode 40 is the claimed “further comprising a second ring body formed from silicon (Si) and silicon carbide (SiC) as a major component1217493_1FILED VIA EFS-WEB, FEBRUARY 8, 2022RESPONSE TO OFFICE ACTIONSerial No. 16/780,855Page 3 of 12 thereof, and wherein the second ring body is bonded to and extends from the other one of the inner portion or outer portion”.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dhindsa (US 20090081878, hereafter ‘878), in view of Kang et al. (US 20120305190, hereafter ‘190) and Hyon et al. (US 20160195331, hereafter ‘331).
‘878 teaches some limitations of:
Claim 8: The plasma processing chamber 100 includes an exemplary embodiment of a showerhead electrode assembly 110 and a substrate support 112 (in partial view) positioned below the showerhead electrode assembly 110 (Fig. 1, [0014],  2nd sentence, the claimed “A process chamber, comprising: a showerhead assembly, comprising”):
 The showerhead electrode assembly 110 comprises a top electrode 114, an optional backing member 116 secured to the top electrode 114 ([0114], 3rd sentence), the top electrode 114 includes an inner electrode member 130 and an outer electrode member 132, or electrode extension, surrounding the inner electrode member 130 … The inner electrode member 130 can be composed of any suitable material, such as single crystal silicon, polycrystalline silicon or silicon carbide ([0018]), The outer electrode member 132 can be a continuous ring (i.e., a one-piece ring), such as a poly-silicon ring. Alternatively, the outer electrode member 132 can include multiple ring segments, e.g., from two to ten segments, arranged to form a ring. The ring segments can be composed, e.g., of single crystal silicon, polycrystalline silicon, or silicon carbide ([0020], the claimed “a gas distribution plate comprising an inner portion and an outer portion, the inner portion made from single crystal silicon (Si) and the outer portion made from one of single crystal Si or polysilicon (poly-Si)” and “a backing plate configured to connect to the gas distribution plate via the first ring body”).

‘878 also teaches that The backing plate 142 includes radially-spaced gas distribution plenums 156,158, 160, 162. The central plenum 156 is defined by a central recess and a cover plate 170, and the outer plenums 158,160 and 162 are defined by annular grooves in the backing plate 142 and by cover plates 170 … The cover plates 170 can comprise the same material as the backing plate 142 … The cover plates 170 are preferably bonded to the backing plate 142 to prevent gas leakage from the plenums 156, 158, 160 and 162 ([0026]), Suitable materials for forming the backing plate 142 include, e.g., aluminum (including aluminum and aluminum alloys, e.g., 6061 Al), graphite and silicon carbide ([0024]). The inner electrode member 130 and outer electrode member 132 are secured to the backing plate 142 and backing ring 144, respectively, by a suitable bonding technique ([0023]), seals 186, such as O-rings, are placed between the top plate 118 and cooling plate 152 ([0041], last sentence),  fasteners 190A ([0025]), Fasteners 290A (Fig. 2, label 290B, [0056], 5th sentence). In short, ‘878 includes various sealing techniques, but does not explicitly teach O-ring between the backing member 116 and the top electrode 114.

‘878 does not teach the other limitations of:
Claim 8: a first ring body formed from silicon (Si) and silicon carbide (SiC) as a major component thereof, wherein a bottom surface of the first ring body is bonded to and extends from an upper surface of one of the inner portion or outer portion of the gas distribution plate. 

‘190 is an analogous art in the field of GAS DISTRIBUTION SYSTEM FOR CERAMIC SHOWERHEAD OF PLASMA ETCH REACTOR (title), the showerhead is a two-piece ceramic showerhead comprising an upper plate 280 and lower plate 270 (Fig. 3-4, particularly Fig. 5B). ‘190 teaches that an inner O-ring groove 416 and an outer O-ring groove 418 surrounding the annular plenum 414 ([0031], 2nd last sentence, note groove 416 and 418 are facing downward from the bottom of the upper plate 280).

Both ‘878 and ‘190 are silent on the material of the O-ring.

‘331 is an analogous art in the field of SUBSTRATE TREATMENT APPARATUS (title), for manufacturing semiconductors ([0002]). ‘190 teaches that The sealing member 65 may minimize a gap between the blocking plate 60 and the manifold 40 to seal a process space (see reference numeral 3 of FIG. 3) from a stacking space (see reference numeral 3 of FIG. 3). The sealing member 65 may be an O-ring formed of silicon ([0035], last two sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added O-ring grooves 416, 418 of ‘190 to the bottom of the backing member 116 of ‘878 (or to have replaced the bonding material between the backing member 116 and the top electrode 114), furthermore, to have adopted silicon as the O-ring material, for its suitability for sealing with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. As a result, the silicon O-ring is the claimed “a first ring body formed … wherein a bottom surface of the first ring body is bonded to and extends from an upper surface of one of the inner portion or outer portion of the gas distribution plate”, see claim interpretation above for “bonded”.

	Claim 1 is rejected for substantially the same reason as claim 8 rejection above.

	The combination of ‘878, ‘190, and ‘331 further teaches the limitations of:
	Claims 2 and 9: an inner O-ring groove 416 and an outer O-ring groove 418 surrounding the annular plenum 414 (‘190, [0031], 2nd sentence, the claimed “wherein the backing plate comprises a corresponding annular groove that receives the first ring body for connecting the backing plate to the gas distribution plate” after importing to the backing member 116 of ‘878).  
	Claims 6 and 13: The outer O-ring groove 418 imported from ‘190 to the backing member 116 of ‘878 would have another Silicon O-ring (the claimed “further comprising a second ring body formed from silicon (Si) and silicon carbide (SiC) as a major component1217493_1FILED VIA EFS-WEB, FEBRUARY 8, 2022RESPONSE TO OFFICE ACTIONSerial No. 16/780,855Page 3 of 12 thereof, and wherein the second ring body is bonded to and extends from the other one of the inner portion or outer portion”, note the boundary between the inner portion or outer portion is not defined in the claim nor in Applicants’ Specification).
Claims 3-5, 10-12, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over ‘878, ‘190, and ‘331, as being applied to claims 2 and 9 rejection above, further in view of Sugiyama et al. (US 20020060360, hereafter ‘360).
‘878 further teaches that The backing member 116 includes a backing plate 142 secured to the top surface of the inner electrode member 130 and backing ring 144 surrounding the backing plate 142 and secured to the top surface of the outer electrode member 132 ([0022], 2nd sentence), Suitable materials for forming the backing plate 142 include, e.g., aluminum (including aluminum and aluminum alloys, e.g., 6061 Al), graphite and silicon carbide ([0024]).

The combination of ‘878, ‘190, and ‘331 does not teach the limitations of:
	Claims 3 and 10: wherein the first ring body comprises a stepped configuration, and wherein the first ring body is one of continuous or discontinuous along a circumference thereof.  
	Claims 4 and 11: further comprising a jacket that covers the first ring body, wherein the jacket includes a corresponding stepped configuration for coupling the jacket and the first ring body to each other.
Claims 5 and 12: wherein the jacket is made from at least one of aluminum (Al), stainless steel, silicon carbide (SiC), or aluminum nitride (AIN).  
  	Claims 21 and 22: wherein the stepped configuration of the first ring body and the corresponding stepped configuration of the jacket allows the first ring body and the jacket to be interlocked to each other.  

‘360 is an analogous art in the field of Integrated Fluid Supply Apparatus, Sealing Device Used There, And Semiconductor Manufacturing System Using It (title). ‘360 teaches that This passage member 46 has a high sealing performance, and, as will be described later, is connected to a unit-side connection mouth 43 provided in the gas processing unit 40 (Fig. 6, [0078], see also Figs. 7-14, each having a stepped configuration with matching stepped gas processing unit 40 interlocking each other), for the purpose of precision and inexpensive and proper sealing ([0022]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have divided the imported O-ring to  grooves 416, 418 from ‘190 to the bottom of the backing member 116 of ‘878 into two interlocking parts, as taught by ‘360, for the purpose of precision and inexpensive and proper sealing ([0022]). It would also be obvious to selected the upper interlocking part as the same material as the backing plate 142 include, e.g., aluminum (including aluminum and aluminum alloys, e.g., 6061 Al), graphite and silicon carbide.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘878, ‘190, and ‘331, as being applied to claims 1 and 8 rejection above, further in view of CARDUCCI et al. (US 20170365443, hereafter ‘443).
The combination of ‘878, ‘190, and ‘331 does not teach the limitations of:
	Claims 7 and 14: further comprising a bonding layer made of an aluminum silicon alloy or aluminum that bonds the first ring body to the gas distribution plate.  

‘443 is an analogous art in the field of GAS DISTRIBUTION PLATE ASSEMBLY FOR HIGH POWER PLASMA ETCH PROCESSES (title) The perforated faceplate 125 may be made of silicon (Fig. 1, [0028], 3rd sentence). ‘443 teaches that The gas distribution plate assembly 110 includes a body 142. The body 142 is coupled to the perforated faceplate 125 by a bond layer 144. The bond layer 144 may be an organic adhesive in some embodiments ([0027]), Seals 216, such as O-rings, may be used to prevent leakage of gases at the interface of the base plate 210 and the body 142 (Fig. 2, [0038], last sentence, note O-rings seal is shown in Fig. 1 but not labelled. Note the O-rings are in contact with the bond layer 144), The bond layer 144 according to this embodiment is an aluminum (Al) or an aluminum/silicon alloy (AlSi) material. The bond layer 144 may be a diffusion bond. The bond layer 144 may be provided at about 550 degrees Celsius to about 600 degrees Celsius. The bond layer 144 may have a thickness 905 of about 10 mils (about 0.25 millimeters) ([0053], last two sentences), for the purpose of more precisely control temperature of a gas distribution plate assembly ([0004]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added AlSi or aluminum bond layer below the O-ring and above the silicon faceplate, as taught by ‘443, between the imported O-ring to  grooves 416, 418 from ‘190 to the bottom of the backing member 116 of ‘878, for the purpose of more precisely control temperature of a gas distribution plate assembly, as taught by ‘443 ([0004]).
Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive nor convincing in light of the new grounds of rejection above.
In regarding to double patenting issue, see page 6, the new examiner maintains the double patenting rejection. For example, instant Application and 16/768292 has the essential the same limitations in claim 1 of instant Application by replacing “first ring body” with “connector”. Instant Application and 16/823898 has similar limitations except unclear of CTE units and whether a secondary reference will be obvious between these two cases. 
As all three cases are evolving from respective amendment, ODP analysis is omitted in instant Office Action, partly due to Applicants’ intention not to file terminal disclaimer. ODP issues will be revisited when and if these Applications become in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030116825 is cited for narrow silicon gasket ([0005]). US 3220875 is cited or interlocking seal 17, 18 (Fig. 2). US 20140165909 is cited for interlocking segments of gasket (Figs. 7-8).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716